DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
	Regarding claim 1, the closest found prior art Slayer (US 8,727,271 B2) teaches an aircraft comprising a propulsion and non-propulsive electrical generation system (See fig.1 and 7, col. 5 lines 10 34), the system comprising at least one turbomachine and at least two pairs of rotors , and the rotors of the same pair of rotors having symmetrically opposite locations on the aircraft with respect to a same center of symmetry (see fig. 3A and 3B col.8 lines 50-65), wherein the system further comprises: 
- at least one electrical generator coupled to a turbomachine (See10  fig.1 and 7, col. 5 lines 10 34),
	Slayer doesn’t expressly teach - at least four electrical motors each driving a rotor,- at least two power supply lines, the number of power lines being at most equal to the number of rotors of said system, each power line comprising at least one electrical propulsion branch coupled to one of said electrical motors a battery coupled at the output to said at least one propulsion branch and an AC-DC converter coupled between an output of an electrical generator and said at least one propulsion branch.
Hence claim 1 is deemed allowable.
Claims 2-9 depend on allowable claim 1, hence claims 2-9are also deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836